EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Frederick Pevow, Chief Executive Officer (Principal Executive Officer and Principal Financial Officer) of Gateway Energy Corporation, certify that this Annual Report on Form 10-K for the period ended December 31,2011, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of Gateway Energy Corporation and its subsidiaries for the periods presented. Date: March30, 2012 /s/ Frederick M. Pevow Frederick M. Pevow Chief Executive Officer (Principal Executive Officer and Principal Financial Officer)
